[Cite as Disciplinary Counsel v. Bucio, ___ Ohio St.3d ___, 2020-Ohio-4841.]




                          DISCIPLINARY COUNSEL v. BUCIO.
 [Cite as Disciplinary Counsel v. Bucio, ___ Ohio St.3d ___, 2020-Ohio-4841.]
    (No. 2017-0800—Submitted October 6, 2020—Decided October 9, 2020.)
                          ON PETITION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing on
January 16, 2020, of a petition for reinstatement by respondent, Christopher
Ramon Bucio, Attorney Registration No. 0076517.                  In accordance with
Gov.Bar R. V(25)(E), respondent’s petition for reinstatement was referred to
the Board of Professional Conduct. The board filed its final report in this court
on August 7, 2020, recommending that respondent be reinstated to the practice
of law in Ohio. No objections to said final report were filed, and this cause was
considered by the court.
        {¶ 2} Upon consideration thereof, it is ordered by this court that the
petition for reinstatement of respondent is granted and that respondent,
Christopher Ramon Bucio, last known address in Urbana, Ohio, is reinstated
to the practice of law in Ohio.
        {¶ 3} It is further ordered by the court that respondent be taxed the costs
of these proceedings in the amount of $740.00, less the deposit of $500.00, for
a total balance due of $240.00 payable, by cashier’s check or money order, by
respondent on or before 90 days from the date of this order. If costs are not
paid on or before 90 days from the date of this order, interest at the rate of 10
percent per annum will accrue until costs are paid in full. It is further ordered
that if costs are not paid in full on or before 90 days from the date of this order,
the matter may be referred to the Attorney General for collection and
respondent may be found in contempt and suspended until all costs and accrued
interest are paid in full. It is further ordered that respondent is liable for all
                             SUPREME COURT OF OHIO




collections costs pursuant to R.C. 131.02 if the debt is certified to the Attorney
General for collection.
       {¶ 4} It is further ordered that the clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(17)(D)(1) and that
publication be made as provided for in Gov.Bar R. V(17)(D)(2).
       {¶ 5} For earlier case, see Disciplinary Counsel v. Bucio, 152 Ohio St. 3d
126, 2017-Ohio-8709, 93 N.E.3d 951.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                            ________________________




                                          2